Citation Nr: 0112653	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  96-15 047	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).  







REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
The veteran also served from December 1980 to November 1982, 
but received an administrative discharge under other than 
honorable conditions for that period of service.  

In July 1995, the Board of Veterans' Appeals (Board) denied 
service connection for acquired psychiatric disability, to 
include PTSD.

This case is before the Board on appeal from a November 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

In July 2000, the Board denied the issue which appears on the 
title page.  Thereafter, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In response to a November 2000 Joint Motion for Remand and to 
Stay Further Proceedings ("Joint Motion"), the Court, in 
December 2000, vacated the July 2000 Board decision and 
remanded the appeal for action in response to the relief 
requested in the Joint Motion.  

Thereafter, the appeal was returned to the Board.  


FINDINGS OF FACT

1.  In July 1995, the Board denied entitlement to service 
connection for acquired psychiatric disability, to include 
PTSD.

2.  The additional evidence received since the July 1995 
Board denial of service connection for acquired psychiatric 
disability, to include PTSD is, in part, so significant that 
it must be considered in order to fairly decide the claim.


CONCLUSION OF LAW

Evidence received since the July 1995 Board denial of service 
connection for acquired psychiatric disability, to include 
PTSD, is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 1991).  The July 1995 Board denial of 
service connection for acquired psychiatric disability, to 
include PTSD, is final, based upon the evidence then of 
record.  38 U.S.C.A. § 7104 (West 1991).  However, if new and 
material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108.  Therefore, the issue 
for appellate determination is whether the evidence received 
since the July 1995 Board decision is new and material under 
the provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In July 1995, the Board denied entitlement to service 
connection for a psychiatric disorder, to include PTSD, on 
the basis that 1) the record did not show that the veteran 
experienced sufficient inservice stressors to support a 
diagnosis of PTSD; and 2) there was an insufficient factual 
basis to establish service connection for an acquired 
psychiatric disorder.

Evidence in the Board's possession in July 1995 included the 
veteran's service medical records; a report pertaining to the 
veteran's hospitalization in April-May 1992 at a VA facility; 
VA outpatient treatment reports dating in 1992; a November 
1992 letter from a VA physician; a May 1993 letter from 
Walter Powers, Ph.D.; and various statements submitted by the 
veteran.  The veteran's service medical records are negative 
for complaints of stress or tension.  When he was examined 
for service separation purposes in May 1971, the veteran was 
psychiatrically evaluated as normal.  The statements from the 
veteran which were of record in July 1995 include a June 1993 
submission which is to the effect that, owing to having 
received death threats from the two servicemen who allegedly 
raped him in service, the veteran refrained from reporting 
the incident to anyone.

The report pertaining to the veteran's April-May 1992 period 
of hospitalization at a VA facility reflects that PTSD was 
ruled out because there was no "hard evidence" to support the 
veteran's contentions of an inservice stressor pertaining to 
an alleged rape.  The letter from Dr. Powers, dated in May 
1993 and reflecting the veteran's allegation of having been 
raped in service at age 17 by two fellow servicemen, 
contained a pertinent diagnostic impression of major 
depression and PTSD.  The November 1992 letter from the VA 
physician, who indicated that he felt the veteran's PTSD was 
"genuine", reflected that the physician had twice reviewed 
the veteran's file but was unable to ascertain any "military-
related trauma" in support of the veteran's related 
disability claim.

Evidence added to the record since the July 1995 Board 
decision, in addition to duplicate copies of the above-
addressed November 1992 statement from a VA physician and May 
1993 statement from Dr. Powers, includes reports pertaining 
to VA outpatient treatment rendered the veteran from 1991 to 
1997, most of which were not in the Board's possession in 
July 1995 and some of which reflect an assessment of PTSD; 
reports pertaining to the veteran's hospitalization at a non-
VA facility (Methodist Medical Center) in March-April 1978 
and November-December 1978, and reflecting final diagnoses 
including schizo-affective disorder and psychoneurotic 
depression, respectively.  Also recently received is an 
August 1995 statement from a VA psychologist who assessed the 
veteran as having PTSD which was, in essence, attributable to 
his alleged inservice rape.  Also recently received are a 
number of statements submitted by the veteran, to include an 
August 1995 submission in which he stated, relative to the 
above-cited alleged inservice rape, that as long as he was in 
service he "was never able to discuss this incident with 
anyone".  Most recently, a report was received pertaining to 
a February 2001 psychiatric evaluation rendered the veteran 
by Ronald Litvak, M.D.  Dr. Litvak noted, in pertinent part, 
that it was not unusual for a "victim[] of rape", consistent 
with the veteran's allegation of having been the victim of an 
inservice rape, to "never tell anybody or delay doing so for 
a long time."

The veteran asserts that, "in around Feb/Mar 1970", while he 
was stationed at Fort Benning, Georgia, he was forcibly raped 
by two fellow servicemen.  He elaborates that, owing to 
having received death threats from the two servicemen, he 
refrained from reporting the incident to anyone.  He contends 
that he presently has PTSD which is predicated on the 
stressor of the asserted inservice rape and that, therefore, 
service connection for PTSD is in order.  In considering 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, to include PTSD, the Board 
would, in the first instance, observe that the recently 
received copies of the November 1992 statement from a VA 
physician and the May 1993 statement from Dr. Powers are 
duplicates of evidence which was in the Board's possession in 
July 1995.  As such, these items are not, in accordance with 
the pertinent aspect of 38 C.F.R. § 3.156(a), 'new'.  
Further, while a diagnosis of PTSD is reflected on a number 
of recently received VA outpatient treatment reports, 
evidence reflecting such diagnosis was in the Board's 
possession in July 1995 and, thus, the corresponding 
information provided by the recently received outpatient 
treatment reports is 'cumulative' to evidence previously of 
record and, therefore, not pertinently 'new'.  At the same 
time, the recently received report pertaining to Dr. Litvak's 
February 2001 psychiatric evaluation rendered the veteran 
(wherein he observed that it was not unusual for a "victim[] 
of rape", consistent with the veteran's allegation of having 
been the victim of an inservice rape, to "never tell anybody 
or delay doing so for a long time") is, clearly, 'new'.  
Moreover, on assessing the substance of such report in light 
of a number of pertinent observations advanced by the Court 
in Patton v. West, 12 Vet. App. 272 (1999), the Board is of 
the opinion that such submission is also 'material', i.e., it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence thus having been received in conjunction with the 
veteran's attempt to reopen his claim for service connection 
for acquired psychiatric disability, including PTSD, such 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
acquired psychiatric disability, including PTSD, is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case, in addition to the reasons discussed below, is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

In consideration of the Board's disposition above, reopening 
the veteran's claim for service connection for acquired 
psychiatric disability, to include PTSD, such claim, in 
accordance with Manio v. Derwinski, 1 Vet. App. 140 (1991), 
must be adjudicated on a de novo basis.  Further development 
to facilitate the accomplishment of the same is specified 
below.  

As noted above, the veteran asserts that, "in around Feb/Mar 
1970", while he was stationed at Fort Benning, Georgia, he 
was forcibly raped by two fellow servicemen.  He elaborates 
that, owing to having received death threats from the two 
servicemen, he refrained from reporting the incident to 
anyone.  He contends that he presently has PTSD which is 
predicated on the stressor of the asserted inservice rape and 
that, therefore, service connection for PTSD is in order.

A valid claim for service connection for PTSD requires 
elements including a diagnosis of PTSD which is, in addition, 
predicated on a specific inservice stressor, see Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997), and the Board 
observes that each of the foregoing elements is satisfied in 
the present case.  In a non-combatant context (i.e., in 
circumstances where the stressor alleged by the claimant does 
not involve combat), it is further incumbent on the claimant 
to submit verification that the alleged stressor actually 
occurred, see Cohen, supra, and one of the principal means of 
doing the same is to submit credible lay statements from 
former service comrades.  Id.  As is noted below, the veteran 
denies having mentioned his alleged inservice rape to any 
person while he was in service.  However, in personal assault 
(to specifically include sexual assault) PTSD claims, and in 
recognition of the unique problems that may inhere in 
verifying the same, the Court has sanctioned a variety of 
means to verify the alleged stressor, see Patton, supra, a 
number of which apply in the present case and will be 
addressed in greater detail hereinbelow.

A report pertaining to VA outpatient treatment rendered the 
veteran in September 1992 reflects that the veteran at that 
time related that, while hospitalized at a VA facility in 
response to paralysis "in 1972", he had "told a priest" that 
he had been "sexually abused" in service.  The report 
pertaining to such period of VA hospitalization (in August 
1972) reflects that it was apparently chiefly occasioned by 
the veteran's then recurrent episodes of 'paralysis'.  
However, the report is silent for any reference to the 
alleged inservice rape and, apparently when queried regarding 
the possible causes of his episodes of paralysis, the veteran 
could "think of no stress except for the loss of a child in 
the past."  In separate statements dated in August 1995, the 
veteran indicated that while in service he was "never able to 
discuss" the alleged 1970 inservice rape addressed above, and 
that (except as is further addressed below) he had been 
"silen[t] all these [years concerning the alleged inservice 
rape] since 1970".  In a submission received from the 
veteran's mother in November 1997, she asserted that she 
could recall "hearing from [the veteran] when he was in Fort 
Benning, Ga."  On the back of such submission, the veteran 
indicated that, while he was in service from "1969-1971", he 
"never spoke" to his mother about "what [had] happened to 
me".  In March 2000, a statement was received from the 
veteran's mother wherein she asserted that, while the veteran 
was stationed at Fort Benning, Georgia, "[h]e did call me and 
told me he was raped."  However, the foregoing assertion by 
the veteran's mother is directly contradicted by the 
veteran's assertion in his March 1996 Substantive Appeal that 
he "finally told [his] mother [only] 8 [months] ago about 
what happened to me" in service.  

In his March 1996 Substantive Appeal, the veteran indicated 
that "the one [and] only time" he had mentioned his alleged 
inservice rape was "to a priest" while he was being treated 
at "Valley Hope Treatment Center" within the time period 
"around Easter" in "1975".  The veteran further related that 
the priest indicated that he would keep such matter "in 
confidence".  In response to the RO's December 1996 treatment 
records request to the Valley Hope facility (in Atchison, 
Kansas), the latter, in January 1997, informed the RO that, 
in view of the passage of time since the veteran's treatment 
at such facility, records pertaining to his treatment were no 
longer "available".  Nevertheless, the Board is of the 
opinion, assuming the veteran can recall the name of such 
priest and because there is no indication in the record that 
the veteran has to date attempted to contact him for the 
purpose of obtaining a statement affirming that the veteran 
had advised him that he had been raped in service, that the 
RO should, in accordance with Patton, supra, at 279, 
specifically advise the veteran to attempt to do the same.  
Further development to facilitate the accomplishment of the 
foregoing (as well as other matters) is, therefore, specified 
below.  

Finally, as noted above, the veteran has indicated in his 
March 1996 Substantive Appeal that he "finally told [his] 
mother [only] 8 [months] ago about what happened to me" in 
service.  Further, the veteran indicated, in one of his 
August 1995 submissions, that his father is deceased.  
However, in a statement received in November 1997, the 
veteran indicated that he also had a brother, one "[redacted]", 
who had been "[w]ounded" in Vietnam in the late 1960's.  In 
the above-cited February 2001 report pertaining to Dr. 
Litvak's psychiatric evaluation of the veteran, it is 
recorded that the veteran had not "seen [such] brother for 20 
years".  Because the veteran has apparently had no contact 
with such brother since the early 1980's and inasmuch as the 
veteran indicated in his March 1996 Substantive Appeal that, 
as noted above, "the one [and] only time" he had mentioned 
his alleged inservice rape was "to a priest" while he was 
being treated at "Valley Hope Treatment Center" within the 
time period "around Easter" in "1975", the Board is concerned 
that any present attempt by the veteran to contact such 
individual may be futile.  Still, the Board is of the opinion 
that because such individual is a family member, the veteran 
should be advised, in accordance with Patton, supra, at 279, 
of the possibility, as discussed in greater detail below, of 
procuring a pertinent statement from such individual.

The RO is also advised that pursuant to VA Adjudication 
Procedure Manual M21-1, Part III, para. 5.14c (Apr. 30, 
1999), evidence of behavior changes (such as breakup of a 
primary relationship) might establish an inservice stressful 
incident.  The RO should consider this provision of M21-1.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and convey to him the 
following:

(a).  That he should, assuming he can 
recall the name of such clergyman, 
contact the priest to whom he relates 
having revealed that he had been raped in 
service when he was being treated in 1975 
at the Valley Hope Treatment Center in 
Atchison, Kansas.  The priest should then 
be requested to provide a statement 
affirming that the veteran had in fact 
advised him that he had been raped in 
service.  The veteran should then forward 
the statement to the RO.

(b.)  Inquire of the veteran whether, at 
any time subsequent to 1971, he has been 
treated for sexual assault by private or 
civilian health care providers (or had 
perhaps at least mentioned the asserted 
inservice rape to such a health care 
provider); if his response (if any) to 
the foregoing is in the affirmative, the 
veteran should further be requested to 
provide the RO with the names, addresses 
and approximate dates of treatment 
relative to each such health care 
provider.  Thereafter, if indicated, the 
RO, after obtaining the necessary 
authorization, should take appropriate 
action to procure the related treatment 
records.

(c.)  Inquire of the veteran whether he 
related any information concerning his 
alleged inservice rape to his brother 
(apparently one "[redacted]") or to any other 
sibling he may have; if so, he should be 
further advised to procure a statement to 
such effect from each such sibling and 
forward the same to the RO.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (hereafter VCAA) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
on a de novo basis, adjudicate the 
veteran's (reopened) claim for service 
connection for acquired psychiatric 
disability, including PTSD, with 
consideration of Patton, supra, and M21-
1, Part III, para. 5.14c (Apr. 30, 1999).

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



